DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              JULIE SAM,
                               Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D20-1975

                         [November 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth Anne Scherer, Judge; L.T. Case No. 18-
004577CF10A.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuńa,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.